UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7767



JOHN WILEY, a/k/a James Harris,

                                            Plaintiff - Appellant,

          versus

LIEUTENANT TEGETOFF; LIEUTENANT MCROY; LIEU-
TENANT NASH; CORPORAL MOBLY; OFFICER CHRISLEY;
TONY FORMAN, Lieutenant,

                                           Defendants - Appellees.



                            No. 95-8534


JOHN WILEY, a/k/a James Harris,

                                            Plaintiff - Appellant,
          versus


LIEUTENANT TEGETOFF; LIEUTENANT MCROY; LIEU-
TENANT NASH; CORPORAL MOBLY; OFFICER CHRISLEY;
TONY FORMAN, Lieutenant,

                                           Defendants - Appellees.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-95-
2647-CCB)
Submitted:   January 18, 1996          Decided:   February 8, 1996

Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Wiley, Appellant Pro Se. Linda B. Thall, Senior Assistant
County Attorney, David Eugene Stevenson, COUNTY ATTORNEY'S OFFICE,
Rockville, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In No. 95-7767, Appellant appeals the district court's order

dismissing several claims and Defendants and granting him addi-

tional time to supplement his complaint. In No. 95-8534, Appellant

appeals the district court's order denying his motions for appoint-

ment of counsel and for an enlargement of time, granting leave to
amend, and directing him to show cause why his Complaint against

one Defendant should not be dismissed. We dismiss the appeals for

lack of jurisdiction because the orders are not appealable. This

court may exercise jurisdiction only over final orders, 28 U.S.C.
§ 1291 (1988), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial
Indus. Loan Corp., 337 U.S. 541 (1949). The orders here appealed

are neither final orders nor appealable interlocutory or collateral

orders.

     We dismiss the appeals as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                3